DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and amendments filed 11/9/2021.
Claims 1, 11 are amended.
Claims 7, 17, 21 are canceled. 
Claims 1-6, 8-16, 18-20 have been examined and are pending.
Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 07/29/2020. 
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Objections
Claims 9 and 19 are objected to as being dependent upon a rejected base claim. These claims, if rewritten to overcome the applicable 35 USC 101 and 112 rejections and if rewritten in independent form including all of the limitations of the base claim and any intervening claim, would be found to overcome the currently cited prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 8-16, 18-20 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claims 1 and 11 have been amended to recite, in part, the following feature: 

    PNG
    media_image1.png
    124
    646
    media_image1.png
    Greyscale

Respectfully, applicant’s independent claims are noted to already recite both: “…updated individual part (Ai2) of said first model component (A)…” and “…updated individual part (Ai3) of said first model component (A), etc…”
In view of the context of the claims as a whole, it is now entirely unclear whether this amendment is the means by which (Ai2) is updated, or the means by which (Ai3) is updated, or both, or neither and is instead intended to be another new update to “said first model component (A)”. Therefore, as it is not clear to which previously recited step regarding the recited “first model component (A)”, i.e. factor matrix A, the amendment is now intended to be directed, claims 1 and 11 are found to be indefinite and rejected under 35 U.S.C. 112. Additionally, Examiner notes that dependent claims 10 and 20 also recite a similar update limitation which suffers a similar deficiency.
Dependent claims 2-6, 8-10, 12-16, 18-20 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Regarding independent claims 1 and 11, the Examiner finds the claims recite limitations directed towards the following: (1) gathering data and (2) towards performing the steps of an ALS (Alternating Least Squares) method of collaborative filtering upon gathered data; where the computation of the ALS algorithm is distributed between client and server. 
Those limitations directed towards (2) fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the steps of performing the ALS algorithm, as drafted, is for the purpose of recommending (i.e. advertising) items to users of client device and is therefore a marketing activity thus falling into Certain Methods of Organizing Human Activity.  Furthermore, the mere nominal recitation of a generic client and server does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. The claimed computer components (i.e. client and server) are recited at a high level of generality and are merely invoked as tools to implement the idea (distributed processing of an ALS collaborative filtering algorithm) but are themselves not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. These features merely serve to generally “apply” the aforementioned concepts via client-server architecture and link them to a field of use (i.e. recommending/advertising items). Furthermore, the steps noted supra (i.e. (1)) which are not directed towards the ALS algorithm itself are merely data-gathering 
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components (e.g. client and server) and “link” them to a field of use (i.e. recommending/advertising items) and gather data; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a client and server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claims 2 and 12 (exemplified in the limitations of claim 2) recite limitations directed towards the following: 

    PNG
    media_image2.png
    180
    948
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    457
    676
    media_image3.png
    Greyscale

Therefore, this is not seen as applicant’s invention nor is it seen to be a technical improvement to the technique of collaborative filtering itself. As such, these additional claim limitations fail to integrate the abstract idea into a practical application and fails to provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 11-16, 18 are rejected under 35 U.S.C. 103 as obvious over Koren et al. (US 8,037,080 B2; hereinafter, "Koren") in view of Gibbs (U.S. 2009/0307296 A1; hereinafter, "Gibbs") further in view of Reza (Stanford Lecture by Instructor Reza Zadeh 5/13/2015; hereinafter, “Reza”).

Claims 1, 11: (Currently Amended)
Pertaining to claims 1 and 11, exemplified in the limitations of claim 1, as shown Koren teaches the following:

    PNG
    media_image4.png
    122
    664
    media_image4.png
    Greyscale


(Examiner notes applicant’s spec at [00046]-[00049] teaching such matrix and updating of individual elements is well-known for collaborative filtering. Nonetheless Koren, see at least [10:25-35] and Equation #6 e.g.: “…A typical conventional SVD-based model associates each user u with a user factors vector pu, and each item i with an item-factors vector qi…”; 

    PNG
    media_image5.png
    67
    209
    media_image5.png
    Greyscale

i.e. rui = puT qi and per Table 1 and [6:65-7:54]

    PNG
    media_image6.png
    67
    893
    media_image6.png
    Greyscale

and in equation #6, bui represents a baseline; Also note at least Koren Figs. 1-2 and at least Koren [2:56-65] e.g.: “FIGS. 1 and 2 illustrate an example multimedia content distribution system in which the collaborative filtering techniques can be advantageously deployed...”; also per Koren [21:30-65] the system operates as e.g.: “…server-client user network environment…”; client updates user preferences and therefore updates rating (rui); e.g.: “At block 204, the recommender application 118 obtains explicit user preference feedback from the set of users serviced by the service provider 102 (e.g., through the user's explicit rating of multimedia programs, etc.) and obtains implicit user preference feedback from the set of users (e.g., 55 through the viewing histories of the users, etc.)…”; Also note Koren, per at least Table 1 and [6:65-7:54] “…user-items rating matrix [client-item matrix (R)]…” 1 )


    PNG
    media_image7.png
    60
    631
    media_image7.png
    Greyscale

(Koren, per at least Table 1 and [6:65-7:54] “…user-items rating matrix…”, etc…; and rui = puT qi and per Table 1 and [6:65-7:54]

    PNG
    media_image6.png
    67
    893
    media_image6.png
    Greyscale

)

    PNG
    media_image8.png
    60
    674
    media_image8.png
    Greyscale

(Koren, see at least [10:25-11:35] e.g.: “…as noted above, the novel collaborative filtering models described herein integrate both explicit and implicit user feedback…”; applicant’s “local client data 2 reads on these teachings. )


    PNG
    media_image9.png
    181
    625
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    56
    624
    media_image10.png
    Greyscale

(Koren, see again at least [10:25-35] and Equation #6 e.g.: “…A typical conventional SVD-based model associates each user u with a user factors vector pu,[client factor vector] and each item i with an item-factors vector qi…”; i.e. rui = puT qi ; see also at least Table 1 and also at least [10:65-11:20] teaching a “variant of the SVD-based model” of Equation 6 including e.g.: “…each item i is associated with two factor vectors qi; and xi [client factor vector]…”)


    PNG
    media_image11.png
    73
    678
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    63
    634
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    124
    472
    media_image13.png
    Greyscale

(Koren, see again at least [10:25-35] and at least Equation #6 e.g.: “…A typical conventional SVD-based model associates each user u with a user factors vector pu,[client factor vector] and each item i with an item-factors vector qi [item factor vector]…”; i.e. rui = puT qi ; see also at least Table 1 and also at least [10:65-11:20] teaching a “variant of the SVD-based model” of Equation 6 including e.g.: “…each item i is associated with two factor vectors qi [item factor vector]; and xi [client factor vector]…”); see also at least [6:65-7:68], [11:36-65], and [17:25-54] e.g.: Fig. 4 #404 “determine item-factors vector for item” [item factor vector];  “qi” [item factor vector]; where “Sk(i); the k items that are most similar to item i” for all “i” [global set of items] )

Said client device being configured to:
A. obtain said individual part (Ai) of said first model component (A) by said client (i) for processing,
(Koren, see at least [23:1-15] e.g.: 

    PNG
    media_image14.png
    159
    406
    media_image14.png
    Greyscale

)
Although Koren teaches the above limitations, and as shown supra teaches client-server architecture for implementing his collaborative filtering models for recommendation of items of interest to client devices, he may not teach all the nuances as recited in the features below. However, regarding these features, Koren in view of Gibbs teaches the following:
B. download a second model component (B) from said server (Gibbs, see at least Fig. 1B ad [0050]-[0051] e.g. step 163 media feature matrix [component (B)] is downloaded by client from server),
C. calculate an updated individual part (Ai2) of said first model component (A) by means of said downloaded second model component (B) and said at least one element of local client data (ui) (Gibbs, see at least Fig. 1B and Fig. 3 and at least [0051] and also [0080] e.g. step 112: “Calculate client’s user feature vector [updated individual part (Ai2)] based on the client’s content rating vector [local client data (ui)] and the media feature matrix [component (B)]”),
D. calculate an individual value for each item (ji,…,jm) by means of a function f(i,j), said function using said downloaded second model component (B), said updated individual part (Ai2) of said first model component (A), and said element of local client data (ui) (Gibbs, see at least Figs. 1B and Fig. 2 and at least [0080]-[0086] including Table 11: i.e. “The client's rating vector [individual value for each item (ji,…,jm] is the product of the client's user feature vector and the media feature matrix, i.e., VR =Vu X MM. [an individual value for each item (ji,…,jm)]),
E. upload an evaluation of said individual value to said server such that an updated second model component (B2) is calculated by said server by means of said second model component (B) and an aggregate of evaluations of said value uploaded from a plurality of clients (i1,...,iN) including said client and other determined clients, N being a maximum number of clients (Gibbs, see at least [0009] and [0042] and claim 15, as well as at least Fig. 1A e.g. steps 111 and 161; receiving a plurality of updated rating vectors from the plurality of client devices [upload an evaluation of said individual values to said server]; aggregating the plurality of updated rating vectors into a second rating matrix; factorizing the second rating matrix into a second user feature matrix [updated model component (B)] and a second item feature matrix),
F. download said updated second model component (B2) from said server (Gibbs, see at least [0060] e.g.: “…The steps illustrated in FIGS. lA-1B may be repeated from time to time, such as when new items have become available and have been added to the item set, when new ,
G. calculate a new updated individual part (Ai3) of said first model component (A) based on said updated second model component (B2) and said at least one element of local client data (ui) (Gibbs, see at least [0060] in conjunction with citations as already noted supra under (b)-(e) : “…The steps illustrated in FIGS. lA-1B may be repeated…”)
H. update at least one individual element (rij) of said matrix (R) by means of said new updated individual part (Ai3) of said first model component (A) and said updated second model component (B2). (Gibbs, see at least [0060] in conjunction with citations as already noted supra under (b)-(e) : “…The steps illustrated in FIGS. lA-1B may be repeated…”); Note, this feature is interpreted per 112 rejection provided supra, in view of specification at [00106], which states: “Step 13: The individual part Ai2 of model component A is updated on the client i1, forming new, updated individual part Ai3. This corresponds to step G, executed by the client, above...”)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Gibbs which are applicable to a known base device/method of Koren to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Gibbs to the device/method of Koren because Koren and Gibbs are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Furthermore, although Koren/Gibbs teach the above limitations, and Koren teaches “least squares” models, e.g. as noted supra and per at least EQ.2, etc…, and Koren has been shown to teach applicant’s “p(i)” binary parameter, e.g. per at Koren at least [10:27-12:15] and [15:48-16:10], where Koren teaches: “…This reduces the ratings matrix into a binary matrix, whereby a "1" can stand for "rated" [a preference] and a "0" can stand for "not rated" [no preference]…” where 0 and 1 represent preference as binary, and Koren also teaches “…to improve upon the SVD model, the process 208 (FIG. 2) utilizes an SVD-based latent factor model that incorporates implicit preference feedback…”, Koren may not 

    PNG
    media_image15.png
    122
    642
    media_image15.png
    Greyscale

(Reza, see at least Eq. 4 and related disclosure, such as per pg. 3 as follows:

    PNG
    media_image16.png
    429
    634
    media_image16.png
    Greyscale

The difference between Reza, who teaches an “alternating least squares” model, and the limitation in question is that Reza may not explicitly teach applicant’s p(i) binary preference variable for said client as part of his ALS model. However, as noted supra, Koren teaches this “p(i)” and teaches incorporating implicit user feedback into his least squares model for which such binary preference parameter is useful. Therefore, in view of the combination of teachings, the Examiner finds that there is motivation to apply Reza’s alternating least squares modeling technique to the least squares model of Koren using Koren’s disclosed binary preference parameter; i.e. applicant’s function for updating xi as claimed is found to be a 

Claims 2, 12: (Original)
Pertaining to claims 2 and 12, exemplified in the limitations of claim 2, Koren/Gibbs/Reza teaches the limitations upon which these claims depend. Furthermore, Gibbs teaches the following:

    PNG
    media_image17.png
    123
    624
    media_image17.png
    Greyscale

(Koren, see at least [10:25-35] and Equation #6 e.g.:

    PNG
    media_image5.png
    67
    209
    media_image5.png
    Greyscale

i.e. rui = puT qi  and per Table 1 and [6:65-7:54]

    PNG
    media_image6.png
    67
    893
    media_image6.png
    Greyscale

The difference between the feature in question and the teachings of the prior art is only that 

Claims 3, 13: (previously presented)
Pertaining to claims 3 and 13, exemplified in the limitations of claim 3, Koren/Gibbs/Reza teaches the limitations upon which these claims depend. Furthermore, Gibbs teaches the following:

    PNG
    media_image18.png
    154
    618
    media_image18.png
    Greyscale

(Koren, see at least Fig. 2 e.g. 206 and Fig. 5 e.g. 510: e.g. “Determine recommendation rating for items through collaborative filtering” and [5:57-6:6])

Claims 4, 14: (previously presented)
Pertaining to claims 4 and 14, exemplified in the limitations of claim 4, Koren/Gibbs/Reza teaches the limitations upon which these claims depend. Furthermore, Gibbs teaches the following:

    PNG
    media_image19.png
    108
    675
    media_image19.png
    Greyscale

(Examiner notes that per Applicant’s own Specification at [0061]-[0062] (Specification, pg. 16, lines 20-27), the applicant states the following:

    PNG
    media_image20.png
    159
    686
    media_image20.png
    Greyscale

Koren, see at least Table 1, teaches:

    PNG
    media_image21.png
    27
    700
    media_image21.png
    Greyscale
and see also at least Koren [10:50-11:50]; e.g. equation 7: 

    PNG
    media_image22.png
    97
    500
    media_image22.png
    Greyscale

Where it is understood that to obtain an update to the function such as EQ 7, the derivative of the function must be calculated (e.g. partial derivatives with respect to each single variable) and it is understood that where the derivative (i.e. the slope) of such function is zero the function is either a maximum or a minimum. Furthermore, Koren teaches “a simple gradient descent technique can be applied to solve EQ. 7.”; i.e. to find the minimum. Furthermore Examiner finds that the partial derivative of Koren’s Eq7 with respect to qi [analogous to applicant’s yi], resolves to the recited equation; note, applicant has not recited a particular f(i,j), at this point, and this portion of the function is therefore open to interpretation and the second term on the right-side of EQ7 resolves to 2*lambda*qi [i.e. applicant’s recited
    PNG
    media_image23.png
    32
    38
    media_image23.png
    Greyscale
 ]

Claims 5, 15: (original)


    PNG
    media_image24.png
    101
    616
    media_image24.png
    Greyscale

The Examiner understands that the claimed approach, i.e. recited equation, to updating yj is a gradient descent approach (also note applicant’s specification at [00061] explicitly stating such). Furthermore, Examiner understands, per specification at [00063], “…this limitation requires the server to perform the updating calculation because dJ/dyi comprises a component which is a summation over all clients”3. Koren teaches, e.g. per [10:60]: “…A simple gradient descent technique can be applied to solve EQ. 7…”; and note Koren, see at least Table 1: e.g. gamma – “learning rate (step size).
Therefore, although Koren is found to teach solving the aforementioned equation 7, e.g. via gradient descent approach (i.e. applicant’s equation) and is found to teach applicant’s cost function J, as noted supra, as well as a learning rate [i.e. applicant’s gamma – gain function], Koren may not explicitly teach the updating of qi [yi], per client-server relationship as claimed. 
However, Koren in view of Gibbs teaches such updating in a client-server relationship. Gibbs, see at least [0009]-[0011], [0026] “A client device, after receiving the item feature matrix from the server, calculates its own user feature vector…” and [0042] and claim 15, as well as at least Fig. 1A1B e.g. steps 111 and 161; i.e. “…receiving a plurality of updated rating vectors [yj] from the plurality of client devices; aggregating the plurality of updated rating vectors into a second rating matrix; factorizing the second rating matrix into a second user feature matrix  and a second item feature matrix…”) 
	Therefore, in view of these findings, the Examiner understands that Gibbs teaches a known technique of updating rating vectors which is applicable to Koren’s system/method of solving for item factor vectors qi [applicant’s yi]) and therefore the Examiner finds it would have been obvious to apply 


Claims 6, 16: (previously presented)
Pertaining to claims 6 and 16, exemplified in the limitations of claim 6, Koren/Gibbs/Reza teaches the limitations upon which these claims depend. Furthermore, Koren teaches the following:

    PNG
    media_image25.png
    202
    658
    media_image25.png
    Greyscale

 (Koren, see at least e.g. EQ. 6. Although EQ. 6 may not be in the same explicit form as applicant’s equation f(i,j), nonetheless Koren does teach, see at least [10:27-12:15] and [15:48-16:10] in conjunction with at least e.g. EQ 6, the following: “…This reduces the ratings matrix into a binary matrix, whereby a "1" can stand for "rated" [a preference] and a "0" can stand for "not rated" [no preference]…” and “…to improve upon the SVD model, the process 208 (FIG. 2) utilizes an SVD-based latent factor model that incorporates implicit preference feedback…”; i.e. applicant’s function as claimed is found to be a rearrangement of Koren’s EQ 6 with the addition of a simple compression operator, alluded to by Koran himself, which acts on such equation and which serves to update the user rating if there is a preference, i.e. rij > 0, which allows integration with implicit feedback. The Examiner finds that this operator is known to those of ordinary skill in the art. Therefore, because Koren teaches compression to binary is known, e.g. via Netflix dataset as discussed per [10:27-12:15], and the Examiner finds the simple compression 

Claims 8, 18: (previously presented)
Pertaining to claims 8 and 18, exemplified in the limitations of claim 8, Koren/Gibbs/Reza teaches the limitations upon which these claims depend. Furthermore, Koren teaches the following:

    PNG
    media_image26.png
    66
    675
    media_image26.png
    Greyscale

(Koren, see at least [4:44-46] and [5:50-7:65] including Table 1 e.g.: “…The preference feedback obtained via the GUI can include explicit preference information, implicit preference information, or a combination thereof….” And as noted per at least Table 1:

    PNG
    media_image27.png
    30
    752
    media_image27.png
    Greyscale
)

Claims 10 and 20 are rejected under 35 U.S.C. 103 as obvious over Koren in view of Gibbs and Reza further in view of Applicant Admitted Prior Art.

Claims 10, 20: (currently amended)
Pertaining to claims 10 and 20, exemplified in the limitations of claim 10, Koren/Gibbs/Reza teaches the limitations upon which these claims depend. Furthermore, Koren in view of Applicant Admitted Prior art, 

    PNG
    media_image28.png
    133
    666
    media_image28.png
    Greyscale

Examiner notes applicant’s Specification at [00056]-[00058] e.g. 


    PNG
    media_image29.png
    641
    682
    media_image29.png
    Greyscale

As such, Examiner understands the equation as claimed is an update step for xi for the ALS (Alternating Least Squares) method (which is well-known in the art and is attested to by applicant’s own specification e.g. Specification [00056]-[00058]) and therefore is a known technique which is applicable to a known device/method of Koren to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply these old and well-
Response to Arguments
Applicant amended claims 1 and 11 and canceled claims 7, 17, 21 on 11/9/2021. Applicant's arguments (hereinafter “Remarks”) also filed 11/9/2021, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 112, 101, and 103 rejections with Koren in view of Gibbs and further in view of Reza. Also note the following:
As not all of the new grounds of rejection were necessitated by applicant’s amendments, this action is being made non-final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes: In linear algebra, the transpose of a matrix is merely an operator which flips a matrix over its diagonal; that is, it switches the row and column indices of a matrix A by producing another matrix, often denoted by AT; i.e. the columns of the original matrix A become rows and the rows become the columns of the transpose matrix AT. Formally, the i-th row, j-th column element of AT is the j-th row, i-th column element of A.{\displaystyle \left[\mathbf {A} ^{\operatorname {T} }\right]_{ij}=\left[\mathbf {A} \right]_{ji}.}
        2 Specification [00077]-[00078]: “The element of local client data Ui may comprise explicit user feedback relating to one of the items j1,...,jm” and “…The element of local client data Ui may also comprise implicit user feedback relating to one of the items j1,...,jm”; 
        3 Specification [00063]: “dJ/dyi, on the other hand, comprises a component which is a summation over all clients ‘i’ said summation being defined as f(i,j)…”